I should like first to convey to you, Sir, the warm and sincere 
felicitations of the delegation of Pakistan on your ejection to the 
presidency of the thirty-seventh session of the General Assembly. 
Your assumption of this high office is an acknowledgement by the 
international community of your outstanding merit and qualities as a 
statesman. it is also a tribute to your great country. I wish you 
every success in guiding the deliberations of the general  Assembly 
on the complex issues facing it in the year ahead. 1 should like to 
take this opportunity of expressing our esteem and admiration for 
your predecessor, Mr. Kittani, who presided over the thirty-sixth 
session of the General Assembly with great distinction and success. I 
should also like to convey our deep appreciation to Mr. Perez de 
Cuellar for his dedicated and unremitting efforts in search of peace 
during a year which has seen a succession of crises and continuing 
turmoil. We commend his resolve in the bleak international 
circumstances of today, to strengthen the role and influence of the 
United Nations in the conduct of international relations.

73.	The report of the Secretary-General on the work of the 
Organization is an eloquent and candid comment on the grim reality of 
the international situation, which he has succinctly described as 
international anarchy . in the recent past we have witnessed an 
alarming intensification of conflicts and tensions, use of force with 
impunity, growing mistrust among nations, increasing confrontation in 
East-West relations and a new escalation in the arms race, which in 
this nuclear age portends the gravest consequences for the very 
survival of mankind. This spiral of violence is accompanied by a 
deepening apathy regarding the principles of the Charter of the 
United Nations and an indifference regarding the role of this 
institution as the primary multilateral instrument for the 
maintenance of international peace and security.

74.	The gravity of the international scene demands a rededication 
to the ideals of the United Nations in the same spirit of commitment 
as ted to the foundation of this world forum after the agony and 
horror of the Second World War. The strength of the United Nations, 
which is indispensable to world peace, is also a measure of our 
determination to achieve adjust and civilized world order and to 
prevent a universal holocaust.

75.	The Middle East conflict remains the most serious crisis on 
the international horizon and a glaring record of persistent 
violations of international law and brazen defiance of the United 
Nations by an intransigent and implacable aggressor.

76.	The recent massacre of Palestinians in west Beirut epitomizes 
the tragedy of the Palestinian nation. The shock and indignation felt 
throughout the world over this massacre should serve as a reminder of 
the continuing Israeli crimes against the Palestinian people, whose 
homeland has been usurped and who have been subjected to relentless 
persecution. Since its occupation of the Arab and Palestinian 
territories in 1967, Israel has been pursuing a systematic policy of 
annexing those territories by changing their demographic and historic 
character, establishing settlements there and driving the Arab and 
Palestinian population into exile. In the process Israel is 
determined to liquidate the identity and nationhood of Palestinians 
in their ancient homeland.

77.	Beyond the occupied territories, Israel desires to establish 
its military diktat and hegemony in the region. It has attacked its 
neighbours at will and with impunity. The brutal invasion of Lebanon, 
the cruel siege of Beirut and the events which led to the Israeli 
advance into the city and the massacre of Palestinians fully expose 
Israeli ambitions in the region. The crisis in Lebanon should make it 
clear to Israel's friends and allies that their support and 
protection only encourage Israel to sustain its irredentist ambitions 
on the pretext of strengthening its security.

78.	The valour with which the Palestinian freedom fighters 
withstood the ferocious Israeli attacks, and the sacrifices of the 
Palestinian people, bear testimony to the strength and justice of 
their cause, which cannot be trampled by terror and expansionism. The 
Palestine Liberation Organization [PLO] has emerged with renewed 
vigour as the voice for Palestinian freedom and has won international 
acclaim for its restraint.

79.	The proposals endorsed by the Twelfth Arab Summit Conference 
at Fez  constitute a major initiative for a durable peace in the 
Middle East and demonstrate the sincere desire of the Arab countries 
and the PLO to bring to a dignified and honourable end the chapter of 
conflict in the Middle East. Predictably, Israel has rejected the Fez 
plan, as well as the proposals by President Reagan, which illustrates 
Israel's obsession with holding on to the occupied Arab and 
Palestinian territories and its negative response to opportunities 
for peace.

80.	In the immediate context, it is imperative that Israel's 
withdrawal from Lebanon be secured, that civilian life be fully 
protected and conditions of peace and normality be restored in that 
ravaged country. The agony of the Palestinian people and the justice 
of its cause demand that the international community take determined 
action for the achievement of durable peace in the Middle East. Such 
peace depends on the imputable condition of Israel's withdrawal from 
the Palestinian and Arab territories occupied since 1967 and the 
restitution of the inalienable national rights of the Palestinian 
people, including its right to a sovereign State in its homeland.

81.	In our neighbourhood, the crisis in Afghanistan resulting 
from Soviet military intervention in that country nearly three years 
ago persists, with no sign of reprieve in its severity. The Afghan 
national resistance has proved to be enduring and steadfast, despite 
the awesome military superiority and sophisticated modem equipment 
deployed against it.

82.	The presence of 100,000 foreign military troops in 
Afghanistan, with its dangerous portents forthe stability of the 
entire region, continues to evoke deep concern in the international 
community, which has consistently pronounced itself on the illegality 
of that presence and has demanded its termination. The latest 
expression of this international concern was embodied in general 
Assembly resolution 36/34, adopted last year with the overwhelming 
support of 116 Member States, which outlined, once again, the 
essential elements of a just political solution of the Afghanistan 
problem, namely, the immediate withdrawal of the foreign troops from 
Afghanistan, the preservation of the sovereignty, territorial 
integrity, political independence and non-aligned character of 
Afghanistan, the right of the Afghan people to determine its own form 
of government and to choose its economic, political and social system 
free from outside intervention, subversion, coercion or constraint of 
any kind whatsoever, and the creation of necessary conditions which 
would enable the Afghan refugees to return voluntarily to their homes 
in safety and honour.

83.	Despite the repeated calls of the United Nations and similar 
demands by the movement of non-aligned countries and the member 
States of the Organization of the Islamic Conference, the end of the 
crisis in Afghanistan is not in sight. It is a matter of regret that 
the Soviet Union, which had traditionally enjoyed good relations with 
countries of the area, including Afghanistan, and which takes pride 
in its solidarity with third-world causes, should engage and persist 
in an action which has caused immense tragedy to the people of 
Afghanistan and which has been firmly opposed by the international 
community.

84.	The grave political implications of the Afghanistan crisis 
are compounded by a vast and growing humanitarian problem in the 
exodus of the Afghan population on a massive scale from their 
country. Nearly 3 million Afghan refugees, who represent one fifth of 
the total population of Afghanistan, have been forced to seek shelter 
on our soil and have placed on us an enormous responsibility for 
their upkeep which we have willingly accepted as our humanitarian and 
Islamic duty.

85.	As a country grievously affected by the crisis in its 
neighbourhood, Pakistan has a direct and vital stake in a peaceful 
solution of the Afghanistan problem. Consistent with the decisions of 
the United Nations, Pakistan has sincerely co-operated with every 
international endeavour, including the constructive efforts of the 
Secretary-General and his Personal Representative on Afghanistan. The 
Geneva discussions held in June under the good offices of the 
Secretary-General marked an important step in his efforts for a 
political settlement. We participated in those talks in a positive 
and constructive spirit and we look forward to further progress in 
the process of consultations initiated by the Secretary-General and 
assure him of our continued co-operation.

86.	It remains our ardent hope that the Afghanistan crisis will 
soon be resolved in compliance with the decisions of the United 
Nations with the aim of strengthening peace and security in the 
region, white preserving respect for the independence, sovereignty 
and territorial integrity of each State.

87.	The ramifications of the crisis in Afghanistan and the 
disturbing security climate in our region have deepened our concern 
for the defence of our frontiers. We are seriously endeavouring to 
turn those borders into frontiers of permanent peace. But we have no 
control over developments in our neighbourhood and cannot turn our 
eyes away from the imperative of maintaining an adequate defence 
establishment commensurate with the size of the country and the 
extent of its international frontiers, which stretch across more than 
5,000 kilometres. The strengthening of Pakistan's defence capability 
should not be a matter of concern to any other country-first, because 
any suggestion of such concern would have no relation to reality and, 
secondly, because those who make us assume the privilege of passing 
judgement on vital matters falling exclusively within our sovereign 
domain. We are tied to no bloc or strategic consensus, a/id our right 
to have a minimum defence capability of our own is an expression of 
our sovereign status as a non-aligned country.

88.	The unfortunate conflict between the Islamic Republic of Iran 
and Iraq has been a source of deep anguish and concern for us. In 
addition to causing extensive human and material tosses, this was has 
aggravated the climate of insecurity in a highly sensitive region, 
and its early termination remains in the best interests of the 
peoples of the area. With this conviction, the President of Pakistan 
has made several efforts, singly and collectively, under the auspices 
of the Islamic Conference, and will continue to make every endeavour 
for the solution of this tragic conflict.

89.	The conclusion of our neighbourhood have made us keenly aware 
of the perils of great-Power rivalry and confrontation to which, in 
an historic sense, the Indian Ocean region has always remained 
exposed. Pakistan has consistency supported Sri Lanka's proposal for 
the establishment of the Indian Ocean as a zone of peace, which 
symbolizes the shared aspirations of the people of the region for 
progress in conditions of peace and security. In the regional as well 
as international context, we will Co-operate with every initiative 
aimed at securing the elimination of any foreign military presence in 
the Indian Ocean region and the removal of threats, whether from 
within or from outside the area, to the independence, sovereignty and 
territorial integrity of the countries of the region.

90.	I am happy to note that seven countries of South Asia have 
initiated concrete measures to promote regional co-operation aimed at 
the well-being and progress of their peoples; Joint studies have been 
undertaken and action programmes have been worked out to promote 
co-operation in important economic sectors for mutual benefit. The 
recently held meeting of the Foreign Secretaries of South Asian 
countries in Islamabad was the third in a series of such meetings 
establishing an auspicious tradition of co-operation and 
understanding among countries of South Asia which we are committed to 
strengthen in the future.

91.	Apart from being a geo-political imperative, good-neighbourly 
relations between Pakistan and India are essential to the fulfilment 
of the aspirations and hopes of millions of people in the two 
countries to live in peace and to ensure for themselves and for 
succeeding generations a life of dignity, well-being and prosperity. 
In this spirit, Pakistan sincerely desires full normalization of 
relations with India which can be achieved with the resolution of the 
Jammu and Kashmir dispute, the only outstanding problem between the 
two countries.

92.	The Government of Pakistan has taken several Initiatives, 
including the offer of a non-aggression pact, to foster an atmosphere 
of trust and confidence. We are gratified that last January, the 
Foreign Ministers of the two countries agreed that the conclusion of 
such a pact would make a positive contribution to peace and stability 
in the region. We also welcomed the suggestion of the Prime Minister 
of India for the establishment of a joint commission between the two 
countries. Already an exchange of views on the substance of the 
proposals has been initiated which augurs well For the future of 
Pakistan-India relations, on which the peace and tranquillity of the 
region largely depend.

93.	Pakistan has consistency maintained a firm position of 
principle on issues which concern the sovereignty and freedom of 
nations, whether these pertain to our region, or regions far beyond 
it. Accordingly, Pakistan supports the right of the people of 
Kampuchea to shape their own future free from outside intervention 
and has joined the international call for the withdrawal of foreign 
troops from that unfortunate and Pakistan welcomes the formation of a 
coalition Government of Democratic Kampuchea, headed by Prince 
Sihanouk and hopes that this Government will facilitate the creation 
of conditions conducive to the full implementation of the decisions 
of the general  Assembly on the Kampuchean question.

94.	We feel equally concerned over the dangerous situation in the 
South Atlantic and hope that a negotiated solution to the problem 
will be found on the basis of the resolutions of the United Nations.

93. The illegal occupation of Namibia and the abominable system 
perpetrated against the black population of South Africa continue to 
be an affront to human morality and values. The hopes which had been 
raised for an early independence of Namibia by the adoption of 
Security Council resolution 433 (1978) proved short-lived. South 
Africa, having first accepted the United Nations plan for free and 
fair elections in Namibia under the supervision and control of the 
Organization, baulked at its implementation and even questioned the 
impartiality of the United Nations. The authors of the United Nations 
plan, namely the members of the Western contact group, have a 
responsibility to ensure the implementation of the plan as the 
credibility of their commitment to this plan is at stake.

96.	Pakistan joins the international community in its demand for 
the realization of the independence of Namibia without further delay, 
and reaffirms its total solidarity with the struggle of the Namibian 
people under the leadership of the South West Africa People's 
Organization PO] to bring the dark chapter of colonialism in their 
country to a close.

97.	Pakistan shares the dismay and disappointment of the 
international community at the failure of the second special session 
on disarmament. It is clear that heightened international tensions 
prevented any progress on important disarmament issues, for which a 
modicum of detente in East-West relations and improvement in the 
global political situation have become a prerequisite. However, the 
failure of the special session should not lead to pessimism; nor 
should it be seen as the defeat of an ideal. The cause of disarmament 
concerns the very survival of mankind and must be pursued with a deep 
commitment, a positive outlook and a sense of destiny.

98.	Pakistan believes in a comprehensive approach to disarmament 
and emphasizes the need to pursue it at every level since these are 
all organically linked to each other. Progress in one direction could 
stimulate movement in the other. Consequently, we welcome 
initiatives, at the bilateral, regional or global level, and 
measures, either interim in character or undertaken in a long-term 
perspective.

99.	The prevention of a nuclear war is a primary challenge of our 
age and imposes a grave responsibility on all, especially the major 
nuclear Powers. We welcome the non-first-u ) declaration by the 
Soviet Union in the same manner as we had welcomed an earlier 
commitment by China to the same effect. We are also encouraged by the 
resumption of negotiations between the United States and the Soviet 
Union on the reduction of theatre and strategic nuclear forces and we 
hope that this dialogue produces meaningful results.

100.	Without prejudice to the usefulness of unilateral or 
bilateral initiatives, we are convinced that the complex issues of 
disarmament, especially nuclear disarmament, can best be addressed in 
a multilateral context. The threat of nuclear weapons is pervasive 
and concerns equally every member of the international community. The 
United Nations, therefore, remains the most appropriate forum in 
which negotiations on disarmament could be effectively pursued.

101.	Motivated by its commitment to the objective of general  and 
complete disarmament and to nuclear non-proliferation, Pakistan had 
taken initiatives at the United Nations for the establishment of a 
nuclear-weapon-free zone in South Asia and for effective assurances 
to non-nuclear-weapon States against the use of nuclear weapons. 
Measures such as these could also strengthen the links in an overall 
comprehensive programme of disarmament.

102.	The demands of security, disarmament and development are 
fundamentally interrelated. Progress in disarmament could release the 
colossal resources, currently consumed by the insane arms race, for 
economic development and for combating deprivation and disease, which 
afflict vast sections; of humanity. A common historical cause for a 
new world order must, therefore, motivate our efforts for 
strengthening international security and pursuing effective 
disarmament, and for alleviating injustices and disparities besetting 
the international economic situation.

103.	Over the past few years we have passively witnessed a rapidly 
deteriorating crisis in the international economic system. A 
galloping cancer of stagnation, recession, inflation and mounting 
external debt have plunged the global economy to levels redolent of 
the Great Depression. This has led to the emergence of new attitudes 
and practices characterized by inward looking short-term solutions, 
elements contrary to the spirit of international economic cooperation 
and the principle of interdependence. Deflationary policies pursued 
by some developed countries have rapidly transferred the crisis to 
the developing countries because of the interdependent nature of the 
world economy.

104.	White the contraction of the economies has been a universal 
phenomenon, the brunt of the crisis has fallen upon the developing 
countries. In 1981, for the first time since the 1950s, the per 
capita real income of the developing countries as a whole actually 
fell in absolute terms. The consequent deceleration in the process of 
development has led to record unemployment in both the developed and 
the developing countries, with resultant social unrest and growing 
political insecurity. The rapid deterioration in the terms of trade 
of developing countries, rising protectionism and reduced financial 
flows have led to an enormous increase in their external debts 
resulting in drastic reductions in development budgets and growth 
rates. At the same time, the debt burden of oil-importing developing 
countries increased during 1981 by $50 billion over the 1978 level. 
This feeds into the recession by towering their capacity to import.

105. The increasing current account deficits and the absence of 
property designed international mechanisms to finance these deficits 
in the short run or to correct the fundamental structural imbalance 
in international payments in the long run is the central dilemma 
confronting us today. It should be a matter of concern for the 
international community that the burden of this extraordinary 
adjustment is being passed on to the developing countries, the most 
vulnerable members of the international community. ,

106. We believe that it is possible for the international community 
to find solutions to its problems. The glaring shortcomings in the 
existing economic system which are responsible for the present crisis 
also present a rare opportunity to rebuild the various components of 
the international economic order on a just and equitable basis. There 
is a need for massive and urgent structural changes, the parameters 
for which are so clearly outlined in the International Development 
Strategy for the Third United Nations Development Decade and 
resolutions adopted by the United Nations on the establishment of the 
new international economic order. The basic malady is not the 
shortage of liquidity in the international system but its gross 
misdistribution.

107.	It is indeed regrettable that global negotiations, proposed 
at the thirty-fourth session of the Assembly, have not yet been 
launched. The assurances sought by the industrialized countries are 
already provided for in the proposal submitted by the Group of 77 on 
the subject. Let us, therefore, abandon suspicions and apprehensions 
about each other's intentions and move forward to the substantive 
issues. However, what is alarming is the fact that lack of progress 
in the launching of global negotiations has been accompanied by a 
similar situation in sector-wise negotiations.

108.	Another disturbing development is the alarming erosion of the 
spirit of international co-operation at a time when increasing 
multilateral economic co-operation could play a critical role in 
triggering the process of international economic recovery. Eight 
years ago, when the general Assembly at its sixth special session 
adopted resolution 3201 (S-Vl), the Declaration on the Establishment 
of a New International Economic Order, it unequivocally emphasized 
the reality of interdependence, an interdependence between the 
developed and the developing countries. The Assembly also recognized 
the fact that the political, economic and social well-being of 
present and future generations depended more than ever on 
co-operation between all the members of the international community 
on the basis of sovereign equality and the removal of the 
disequilibrium that exists between them.

109.	Global interdependence demands that the restoration and 
growth of the international economy must be undertaken on the basis 
of international co-operation. We can find answers to the present 
problems involving financial transfers, protectionist sentiments and 
changing attitudes towards policies of development assistance only 
through a compact of mutual help and assistance. What we are looking 
for is not short-term financial and trade concessions, although they 
are important in themselves, but long-term structural changes which 
would involve creating a framework for expansion of world trade, 
provision of development finance on a long-term basis and the 
progressive democratization of the present international financial 
system to enable it to function in an equitable and efficient manner.

110.	There is no alternative to a dialogue and mutual co-operation 
to overcome the malaise which has afflicted the economies of the 
North and the South alike. Increased interdependence in the world 
economy has ensured that no country or group of countries can achieve 
genuine recovery merely through efficient domestic management of 
their economies. A consensus on the root of the current problems and 
a co-ordination of responses to solve them are indispensable for this 
purpose.

111. While calling for a global response to the present crisis, the 
developing countries are conscious of the need to promote economic 
co-operation among themselves. This is one area in which positive 
developments have taken place. We believe that expanding economic 
co-operation among developing countries is a dynamic and vital 
element in any effective restructuring of international economic 
relations. However, co-operation among developing countries can only 
complement, and cannot be a substitute for, a new international 
economic order based on equity and justice.
112.	The present economic crisis calls for vision and imagination 
on the part of the leaders of the industrialized countries, and we 
look to the emergence of a new internationalism, the awakening of a 
new spirit of global Co-operation and recognition of the imperatives 
of interdependence, requiring a more equitable management of the 
international economic system. The world economy can be rebuilt only 
on a sound and permanent foundation of economic efficiency and 
economic justice with the full participation of developing countries 
in international decision-making, and not through their exclusion. 
This is an imperative which the world leaders can no longer afford to 
ignore in their search for reducing tension and promoting peace and 
harmony.

